UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2128


In re: JOSE BENJAMIN MANLAPAZ, a/k/a Mr. Ben, a/k/a Ben Manlapaz,

                    Petitioner.



               On Petition for Extraordinary Writ. (1:17-cr-00115-AJT-1)


Submitted: February 18, 2021                                 Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jose Benjamin Manlapaz, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Benjamin Manlapaz has filed with this court a petition for an extraordinary writ

of error in which he assigns error to the district court’s June 23, 2020, order denying

Manlapaz’s motion for compassionate release. We deny the petition.

       Under the All Writs Act (“the Act”), federal courts “may issue all writs necessary

or appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.” 28 U.S.C. § 1651(a). The Act “is a residual source of authority to issue

writs that are not otherwise covered by statute.” Carlisle v. United States, 517 U.S. 416,

429 (1996) (internal quotation marks omitted). Due to the Act’s residual nature, “[w]here

a statute specifically addresses the particular issue at hand, it is that authority, and not the

All Writs Act, that is controlling.” Id. (internal quotation marks omitted). Thus, prisoners

may not resort to the Act, or to the common law writs it authorizes, when there is another

available remedy. See, e.g., United States v. Swaby, 855 F.3d 233, 238 (4th Cir. 2017) (“A

writ of coram nobis is an exceptional remedy that may be granted only when a fundamental

error has occurred and no other available remedy exists.”); United States v. Torres, 282
F.3d 1241, 1245 (10th Cir. 2002) (recognizing that a writ of audita querela is unavailable

if the petitioner has other relief available).

       Because an appeal of the district court’s final order was available to Manlapaz,

Manlapaz fails to satisfy the requirements for relief under the Act.            We thus deny

Manlapaz’s petition for extraordinary writ. We dispense with oral argument because




                                                 2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            3